Citation Nr: 1801190	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-15 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity (RUE), to include as due to herbicide agent exposure and/or as secondary to service-connected ischemic heart disease (IHD).

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity (LUE), to include as due to herbicide agent exposure and/or as secondary to service-connected IHD.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity (RLE), to include as due to herbicide agent exposure and/or as secondary to service-connected IHD.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity (LLE), to include as due to herbicide agent exposure and/or as secondary to service-connected IHD.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from September 1969 to April 1971, including service in the Republic of Vietnam (RVN) from May 1970 to April 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Veteran generally contends that his disabilities are etiologically related to service, including herbicide agent exposure and/or service-connected IHD.  However, the evidence is currently insufficient to decide the claims.

Accordingly, the case is REMANDED for the following action:

Obtain an addendum opinion to assess whether the peripheral neuropathy was aggravated beyond natural progression by service-connected IHD, including any associated medications.  

See February 2017 VA opinion (failed to discuss IHD medication); Peripheral Neuropathy Fact Sheet by the National Institute of Neurological Disorders and Stroke ("some heart and blood pressure medications can commonly cause peripheral neuropathy"). 

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2017).

